Citation Nr: 0101922	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether severance of service connection for porphyria cutanea 
tarda (PCT) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  His active military service included a tour of 
duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which severed service connection for 
PCT.  This rating decision followed an October 1994 rating 
decision, in which the RO granted service connection for PCT; 
and an April 1995 rating action, in which severance of 
service connection for PCT was proposed.


REMAND

According to VA law, once service connection has been 
granted, it can be severed only upon the Secretary of VA's 
showing that the rating decision granting service connection 
was clearly and unmistakably erroneous, and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2000); Daniels v. Gober, 10 Vet. App. 474 (1997).  
The burden of proof in severing service connection is on the 
Government, and this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of clear and unmistakable error (CUE).  Daniels, 10 
Vet. App. at 478.  However, unlike a CUE determination, a 
decision to sever service connection may be based on 
consideration of evidence acquired after the original 
granting of service connection.  Daniels, 10 Vet. App. at 
480.  The United States Court of Appeals for Veterans Claims 
(Court) has reasoned that, because section 3.105(d) 
specifically contemplates that a change in diagnosis or 
change in law or interpretation of law may be accepted as a 
basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

In this case, it appears that additional development is 
warranted before the Board can address the merits of the 
appeal.  In this regard, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board observes that the veteran has 
informed VA at his May 2000 VA videoconference hearing that 
he was treated for a skin disorder at the VA Medical Center 
(VAMC) in Ann Arbor, Michigan as early as 1983 or 1984 and 
that he was currently receiving treatment at the VA 
outpatient clinic in Gaylord, Michigan.  The veteran also 
noted that he had received treatment for his skin condition 
at the VA medical facility in Saginaw.  Although the RO did 
request some of the relevant VA treatment records, it does 
not appear from the claims file that medical records from the 
noted time frames have been requested by VA to date. 

The Board notes further, that the RO severance of service 
connection for PCT was predicated on a finding that there was 
no showing that PCT became manifest to a degree of 10 percent 
or more within one year after the veteran was exposed to a 
herbicide agent during active service and thus, that the 
original rating decision that granted service connection was 
clearly and unmistakably erroneous due to a misapplication of 
the law.  However, the Board also notes that since the 
regulations do not operate to exclude the traditional 
approach to service connection claims, service connection may 
be established, without the benefit of a legal presumption, 
based upon evidence that the veteran was exposed to a 
herbicide in service and medical evidence that he has a 
disorder etiologically related to herbicide exposure.  38 
U.S.C.A. § 1110 (West 1991); Combee v. Brown, 34 F.3d 1039, 
1043-5 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997); McCartt v. West, 12 Vet. App. 164, 167-9 (1999); 
38 C.F.R. § 3.303(d) (2000).  Since a determination of 
whether a severance of service connection was proper may 
include consideration of evidence developed after the 
purported erroneous grant of service connection and in light 
of the recent changes in the law regarding the duty to 
assist, the Board finds that examination of the veteran is in 
order in this case.  

Further, in light of the facts of this case and because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the dates of 
treatment, and full name and address of 
all medical facilities from which he has 
received treatment for a skin disorder 
and specifically, PCT, since service.  If 
any of the facilities are private 
facilities, then the veteran should sign 
a release form so that records from this 
facility can be obtained by the RO.  The 
RO should also request all records of 
medical treatment from the VA outpatient 
clinic in Gaylord and from the VA medical 
centers in Ann Arbor and Saginaw 
beginning in 1983.  Documentation 
regarding the unavailability of any 
specified records should be associated 
with the record on appeal.

2.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
etiology his claimed PCT.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion (without resort to speculation) 
as to whether it is at least as likely as 
not that PCT was incurred as a result of 
service including exposure to herbicides.  
In answering this question, the examiner 
should discuss the relationship, if any 
between any current skin disorder and 
reported in-service skin disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  

See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


